*73On June 18, 2002, the defendant was sentenced to the following: Count I: Ten (10) years in the Montana State Prison, with five (5) years suspended, for Attempted Criminal Manufacture of Dangerous Drugs, a felony; and Count II: Six (6) months in the Missoula County Detention Facility for Criminal Possession of Drug Paraphernalia, a misdemeanor.
On November 14, 2002, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Alice Kennedy. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be dismissed.
Done in open Court this 14th day of November, 2002.
DATED this 11th day of December, 2002.
Chairman, Hon. David Cybulski; Member, Hon. Katherine R. Curtis and Member, Hon. Marc Buyske.